Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                the district court conducted an evidentiary hearing and heard testimony

                from Draw's trial counsel. Draw did not testify at the evidentiary hearing

                and he did not call his appellate counsel to testify. The district court

                found that Draw failed to demonstrate that trial counsel's representation

                was deficient or prejudice.   See Strickland v. Washington, 466 U.S. 668,

                687-88, 694 (1984); Kirksey v. State, 112 Nev. 980, 987, 923 P.2d 1102,

                1107 (1996); see also Cullen v. Pinholster, 563 U.S. , 131 S. Ct.
1388, 1408 (2011) ("Surmounting Strickland's high bar is never an easy

                task." (quotation marks omitted) (alteration omitted)). The district court

                also determined that appellate counsel was not ineffective.     See Kirksey,
112 Nev. at 998, 923 P.2d at 1113-14. We conclude that the district court's

                findings are supported by substantial evidence, see Riley v. State, 110 Nev.
638, 647, 878 P.2d 272, 278 (1994), and the district court did not err by

                rejecting Draw's ineffective-assistance claims.

                            Draw also contends that the district court erred by denying

                the claims raised in his initial pro se petitions. Draw claims that his due

                process rights were violated (1) by missing transcripts and the alleged

                destruction of preliminary hearing and calendar call transcripts by a court

                reporter, (2) by counsel's failure to investigate and prepare for trial, and

                (3) because he is actually innocent. Draw, however, offers no argument

                with the requisite factual specificity or citation to any relevant legal

                authority in support of these claims, therefore, we need not address them.

                See Maresca v. State,      103 Nev. 669, 673, 748 P.2d 3, 6 (1987).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 Nevertheless, based on our review of the record, we conclude that the

                 district court did not err by rejecting these claims. See Lader, 121 Nev. at

                 686, 120 P.3d at 1166; see also Strickland, 466 U.S. at 687-88; Kirksey, 112
Nev. at 987, 998, 923 P.2d at 1107, 1113-14. Accordingly, we

                             ORDER the judgment of the district court AFFIRMED.



                                                                     J.
                                         Saitta


                                                                                       J.
                 Gibbons                                   Pickering



                 cc:   Hon. Elissa F. Cadish, District Judge
                       Christopher R. Oram
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e